Citation Nr: 1032521	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-26 178	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for service-connected right ingrown toenail.

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected left ingrown toenail.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to October 
1989.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

Claims for service connection for posttraumatic stress 
disorder (PTSD), bilateral plantar fasciitis, and a 
bilateral ankle disability were raised by the Veteran in a 
July 2010 statement, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Thus, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 
1985 to October 1989.

2.	On July 30, 2010, prior to the promulgation of a decision 
in the appeal, the Board received a written request from the 
Veteran to withdraw her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn her appeal of her increased 
rating claims, and, hence, there remains no allegation of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this appeal, and it is 
dismissed.


ORDER

The appeal is dismissed.



		
THERESA M. CATINO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


